357 S.W.3d 317 (2012)
STATE of Missouri, Respondent,
v.
Robert A. WILLIAMS, Appellant.
No. WD 73338.
Missouri Court of Appeals, Western District.
January 31, 2012.
Susan L, Hogan, Kansas City, MO, for appellant.
Shaun L. Mackelprang and Robert J. (Jeff) Bartholomew, Jefferson City, MO, for respondent.
Before Division One: CYNTHIA L. MARTIN, Presiding Judge, THOMAS H. NEWTON, Judge and KAREN KING MITCHELL, Judge.

ORDER
PER CURIAM:
Robert Williams appeals from the trial court's judgment convicting him of class A felony assault in the first degree and armed criminal action after a jury trial. Williams contends that the trial court erred in denying his motions for judgment of acquittal at the close of the State's evidence and at the close of all the evidence, in accepting the jury's verdict, and in sentencing Williams on the first degree assault charge because the State failed to prove beyond a reasonable doubt that Williams inflicted a "serious physical injury" *318 when he shot William Carter in the stomach. We affirm. Rule 30.25(b).